DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
Response to Amendment
The Amendment received March 15, 2022 has been entered. Claim 11 has been amended to specify that “the increasing of the hydrogen concentration in the first step is performed while the anode pressure decreases during the first step with the discharge valve open until a predetermined emission limit for hydrogen in an exhaust gas is reached, and wherein the hydrogen concentration is increased in the first step to more than 90%.” Claims 14 and 15 have been canceled. Support for the Amendment is provided by the Applicant’s original disclosure, including Figure 2 and corresponding disclosure.
Response to Arguments
The Applicant’s arguments and remarks received March 15, 2022 traversing the November 15, 2021 Final Rejection have been fully considered and are persuasive in view of the Amendment. The rejections set forth by the Final Rejection are accordingly withdrawn.
Claim Rejections - 35 USC § 112
Claims 11-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites in part “wherein the hydrogen concentration is increased in the first step to more than 90%” rendering the claim indefinite because it is unclear what units the hydrogen concentration of more than 90% are. Because it is unclear if the units are volume %, mass %, atomic %, or some other hydrogen gas concentration unit, the claim scope is unclear and the claim is rendered indefinite.
Claims 12-13 and 16-20 are indefinite for failure to remedy the 112(b) deficiency of parent Claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE102011010482B4 to Goebel et al in view of US2005/0238934 to Takahashi et al., further in view of US2011/0097637 to Ko et al.

Regarding Claim 11, DE102011010482B4 to Goebel et al. (“GOEBEL”) discloses a method for starting a fuel cell in a fuel cell system at a temperature below a freezing point of water (abstract, para. 9-10 discloses the fuel cell start method can be used in cold stacking conditions and can be stopped for normal operation when the stack temperature is above freezing) comprising the steps of: increasing a hydrogen concentration in an anode in a first step ([0010]-[0011]); following the first step, increasing an anode pressure for a fixed period of time and (para. 10-12, p1 initial pressure to p2 ultimate pressure and duration of time to reach the set pressure; para. 18; the pressure is generally increased in less than about 5 seconds or less than about 2 seconds, and preferably about 0.5 seconds), while air is supplied to the cathode (para. 19 teaches air is supplied during hydrogen pressurization to generate catalytic heating; para. 26 teaches that air is supplied during hydrogen pressurization and then turned off; para. 33 teaches stopping air flow when load is disconnected during depressurization following the pressurization step), drawing a current from the fuel cell in a second step (para. 11 teaches a current is drawn from the stack during pressurization); following the second step, switching the fuel cell in a load-free manner (para. 21 teaches that during decompression load can be decoupled from the stack) and reducing the anode pressure in a third step (para. 25 reducing anode pressure with discharge valve 62; para. 24 teaches the load is disconnected when the anode pressure is reduced); and following the third step, repeating the second step and the third step consecutively until the fuel cell reaches a sufficient performance level for its normal operation (para. 20-25 teaches compression and decompression are performed iteratively until blockage is thawed and normal operation can resume).
GOEBEL is silent with respect to, during the second step, the current drawn is a maximum possible current (the second step of GOEBEL includes increasing an anode pressure for a fixed period of time and, while air is supplied to the cathode, drawing a current from the fuel cell).
US2005/0238934 to Takahashi et al. (“TAKAHASHI”) discloses iteratively drawing maximum current during fuel cell start-up under cold conditions, where current draw occurs during hydrogen supply to the anode, and where the intermittent electric power generation generates heat to thaw frozen portions of the fuel cell stack (abstract, para. 45 discloses intermittent current generation occurs until defrosting is complete). The intermittent current magnitude utilized b TAKAHASHI to heat the cell is a larger power current that greatly exceeds the power current in the conventional device operation (para. 68-69).
At the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of GOEBEL such that during intermittent hydrogen supply in the cold start process, intermittent power generation draws a maximum possible current from the fuel cell stack in order to maximize the heating effect and warm the fuel cell rapidly as taught by TAKAHASHI.
	TAKASHI also discloses that during hydrogen anode pressurization and intermittent power generation, air flow in the cathode is large in order to generate power and also to flush out any moisture in the cathode resulting from power generation (para. 50).
	At the time of filing, it would have been obvious to have ensured the air supplied to the cathode during pressurization and power generation is at a level greater than that of the first step. The motivation for doing so would have been to (1) conduct the method of GOEBEL and (2) ensure removal of generated moisture during warming of the cell as taught by TAKAHASHI and prevent air supply from becoming blocked by moisture during power generation in a frozen state (as taught by TAKAHASHI para. 66).
GOEBEL is silent with respect to the increasing of the hydrogen concentration in the first step is performed while the anode pressure decreases during the first step with the discharge valve open until a predetermined emission limit for hydrogen in an exhaust gas is reached, and wherein the hydrogen concentration is increased in the first step to more than 90% as required by Claim 11.
US2011/0097637 to Ko et al. (“KO”) discloses a freeze tolerant fuel cell system and start method (abstract), including a technique for reducing the amount of water that accumulates in an anode line in a fuel cell system (¶14-20) that removes nitrogen and air from the anode side of the fuel cell that may have been introduced from nitrogen crossover through the membrane (¶14-20) because it dilutes the hydrogen reducing system performance (¶14-20). This technique opens a bleed valve and replaces water and nitrogen with hydrogen until hydrogen reaches an elevated concentration (¶14-20).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified GOEBEL to comprise the step of increasing the hydrogen concentration in the first step is performed while the anode pressure decreases during the first step with the discharge valve open until a predetermined emission limit for hydrogen in an exhaust gas is reached, and wherein the hydrogen concentration is increased as taught by KO. The motivation for doing so would be to flush impurities from the anode with hydrogen, elevate hydrogen concentration for system startup, and ensure the discharge valve is functioning properly as taught by KO. While KO is silent with respect to increasing the hydrogen concentration to more than 90%, it would have been further obvious to one of ordinary skill in the art to have increased the hydrogen concentration to more than 90% in order to ensure that a sufficient level of impurities have been removed from the anode as evidenced by the high hydrogen concentration.
	Regarding Claim 12, GOEBEL is relied upon as above with respect to the method according to claim 11, wherein a change of the anode pressure is achieved by a combined control or regulation of a hydrogen dosage (para. 22, hydrogen supply valve, injector control) and a discharge valve for media from the anode (para. 18-20, pressure reduced by opening anode discharge valve, drain valve, or purge valve).
	Regarding Claim 13, GOEBEL is relied upon as above with respect to the method according to claim 12, and GOEBEL is silent with respect to before the first step, the anode pressure is increased and a function of the discharge valve is checked.
	TAKAHASHI however teaches before the first step of cold start, the anode pressure is increased and a function of the discharge valve is checked (Fig. 2 and S51 teaches that the anode pressure is first checked and a determination made if cold start is needed followed by opening the anode effluent valve in a recirculation closed circuit configuration, para. 57, to prepare the anode configuration for cold start).
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified GOEBEL such that before the first step, the anode pressure is increased and a function of the discharge valve is checked in order to ensure the anode circuit is arranged for cold start as taught by TAKAHASHI.
	Regarding Claim 16, GOEBEL is relied upon as above with respect to the method according to claim 11, and further discloses wherein, during the third step, no hydrogen is supplied into the anode (para. 11 during depressurization, hydrogen is consumed; para. 16 the anode is decompressed, para. 16; para. 20-22 hydrogen supply is stopped and restarted when recompression begins).
	Regarding Claim 17, GOEBEL is relied upon as above with respect to the method according to claim 11, wherein, during the third step, air supplied to the cathode is reduced compared to the air supplied to the cathode in the second step (para. 26, compressor 20 stops air flow during depressurization; para. 19 indicates the cathode is drained or purged indicating airflow is necessarily stopped during depressurization).
	Regarding Claim 18, GOEBEL is relied upon as above with respect to the method according to claim 11, wherein, during the first step, air supplied to the cathode takes place at a lower level than during the second step (para. 26, compressor 20 stops air flow during depressurization; para. 19 indicates the cathode is drained or purged indicating airflow is necessarily stopped during depressurization). The airflow during the second step is greater than during the first step because air flow is introduced in correspondence with the hydrogen flow to the anode in order to generate a corresponding amount of power during anode pressurization. 
	TAKASHI also discloses that during hydrogen anode pressurization and intermittent power generation, air flow in the cathode is large in order to generate power and also to flush out any moisture in the cathode resulting from power generation (para. 50).
	At the time of filing, it would have been obvious to have ensured the air supplied to the cathode during the second step takes place at a level greater than that of the first step. The motivation for doing so would have been to (1) conduct the method of GOEBEL and (2) ensure removal of generated moisture during warming of the cell as taught by TAKAHASHI and prevent air supply from becoming blocked by moisture during power generation in a frozen state (TAKAHASHI para. 66).
	Regarding Claim 19, GOEBEL is relied upon as above with respect to the method according to claim 13, wherein, while the anode pressure is increased before the first step, no air is supplied to the cathode (GOEBEL teaches first filling the anode with hydrogen prior to commencing air flow for cold start).
	TAKASHI also teaches that at step S51 (Fig. 5) to determine if defrosting cold start is required, flow control valve 4 is opened and supplied hydrogen to the anode (para. 55-57) and if defrosting is needed anode effluent of the anode 2 flows into the recirculation passage forming a closed circuit. This occurs prior to air flow and starting operation of blower at S3 (Fig. 2) because prior to airflow at startup, the cold start or normal start determination is made (Fig.2).
	Regarding Claim 20, GOEBEL is relied upon as above with respect to the method according to claim 11, wherein dosing of hydrogen into the anode takes place in a pulsating manner (hydrogen introduction to the cell takes place in an iterative manner which meets the claim language “takes place in a pulsating manner”).
	As discussed above, TAKAHASHI also discloses pulsing hydrogen flow to the anode during cold start in order to generate a pulse current which is efficient in warming the fuel cell in cold start conditions.
	Accordingly, it would have been obvious to one of ordinary skill in the art to have applied the hydrogen to the anode in the method of GOEBEL in short pulsating bursts as taught by TAKAHASHI and the motivation for doing so would have been to generate pulse current in order to warm the fuel cell under cold start conditions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729

/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729